DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on December 18, 2020 has been entered.
- Claims 1-25 are pending.
- Claims 1-15 and 19-25 have been amended.
- Claims 1-25 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-10, 12, 15-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Patent No. US 6,741,555 B1; hereinafter Li) in view of Banavalikar et al. (Pub. No. US 2014/0269274 A1; hereinafter Bana) and further in view of Birke et al. (Pub. No. US 2014/0219287 A1; hereinafter Birke).
Regarding claims 1, 15 and 23, Li discloses an apparatus to provide queue congestion management, the apparatus comprising: at least one memory; and logic for a queue manager, at least a portion of the logic comprised in hardware coupled to the at least one memory, (Col. 10 Lines 56-60, computer readable medium for use in a host processor for detecting and notifying) the logic to: 
determine queue information for a first queue element (QE) queue, the first QE queue to store at least one QE received from at least one producer, (Col. 8 Lines 45-46, ECN controller of the intermediate node monitors the average queue size of incoming packets for explicit congestion notification; interpreted that average queue size is considered the queue information )
compare the queue information to a first queue threshold value, (Col. 8 Lines 47-50, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node; interpreted that comparing the average queue size with a threshold)
 and generate a queue notification responsive to the queue information and the queue threshold value. (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node)

Bana disclose decrease a number of credits assigned to the at least one producer (See ¶0005, capacity to process packets, receive, using the processor, one or more packets from the sending endpoint, decrease, using the processor, the amount of available flow credits by an amount corresponding to data in the one or more packets that is successfully received; interpreted that the assigned credit to the producer is decreased every time a packet is received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Li discloses average queue size of incoming data packets exceeds a threshold to include decrease the number of credits for a transmitter per packet received. The motivation to combine is to efficient determine a capacity to process packets at the receiving endpoint and transmit one or more packets to the receiving until the amount of available flow credits is insufficient to process additional packets (See ¶0004).
However, Li view of Bana  fails to disclose multiple cores and one QE received from a first processor core of multiple processor cores and a plurality of queues and a plurality of queue threshold values, each QE queue associated with a respective queue threshold value.
Birki discloses multiple cores (See ¶0026, computing system one or more processors) one QE received from a first processor core of multiple processor cores (See ¶0034, the processor which the system 100 is implemented into to implement any of the following functions or steps; the system 100 may include a data packet producer 110 exchanging data packets with a data packet consumer 120; interpreted that producer (first processor) sends a data packet to a data packet consumer) a plurality of queues (See ¶0035, The output buffer queues 127 may be configured to receive data packets 155 provided from the input data streams 115) and a plurality of queue threshold values, (See ¶0035, For each output buffer queue 127 the program 40 may designate thresholds for the number of data packets 155 in the output buffer queue 127) each QE queue associated with a respective queue threshold value. (See ¶0035, For each output buffer queue 127 the program 40 may designate thresholds for the number of data packets 155 in the output buffer queue 127)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana to include the producer and consumer is software based. The motivation to combine offload network capacity from the physical machines to the virtual machines without fear of packet loss (See ¶0037).
Regarding claim 3, Li in view of Bana fails to disclose the circuitry to provide the at least one QE to at least one consumer, the at least one consumer coupled to the circuitry and to comprise at least one of a processor, a processor core, a network interface controller (NIC), an asset control core or a field programmable gate array (FPGA), each consumer of the at least one consumer associated with a respective queue threshold value of the plurality of queue threshold values, the first processor core to comprise to one of plurality of producers of a plurality of QEs, each producer of plurality of producer associated with a respective queue threshold value of the plurality of queue threshold values, the plurality of QEs to include at least one QE.
Birke discloses the circuitry to provide the at least one QE to at least one consumer, (See ¶0035, The program 40 may allocate an output buffer area 160 to the data packet consumer 120) the at least one consumer coupled to the circuitry (See ¶0031, that enable the computing system 10 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 22; interpreted other device can be communicated coupled to the system through the interfaces)  and to comprise at least one of a processor,  (See ¶0034, The program 40 may control for example, the processor 16) a processor core, a network interface controller (NIC), an asset control core or a field programmable gate array (FPGA), each consumer of the at least one consumer associated with a respective queue threshold value of the plurality of queue threshold values, (Figure 2, shows TX flow control thresholds per output queue; See ¶0035, for each output buffer queue the program may designate thresholds for the number of data packets in the output buffer queue; See ¶0050, each sender (producer) is connected to an input queue and each receiver (consumer) is connected to an output queue; interpreted each consumer is associated with threshold value of the output queue) the first processor core (See ¶0034, the processor 16 (FIG. 1) or any networking element for which the system 100 is implemented into to implement any of the following functions or steps) to comprise to one of plurality of producers of a plurality of QEs, (See ¶0034, Each input buffer queue 117 may be configured to store a plurality of data packets 155; See ¶0050, each sender (producer) is connected to an input queue) each producer of plurality of producer associated with a respective queue threshold value of the plurality of queue threshold values, (See ¶0034, For each input buffer queue 117 the program 40 may designate thresholds for the number of data packets 155 in the input buffer queue 117 that may trigger an action by the processor 16; See ¶0050, each sender (producer) is connected to an input queue; interpreted that each producer of plurality of producers is associated with their threshold value)
the plurality of QEs to include at least one QE. (See ¶0034, Each input buffer queue 117 may be configured to store a plurality of data packets 155; See ¶0050, each sender (producer) is connected to an input queue) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana to include the producer and consumer is software based. The motivation to combine offload network capacity from the physical machines to the virtual machines without fear of packet loss (See ¶0037).
Regarding claim 4, Li discloses provide the queue notification one consumer (Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node) 

Birke disclose one of at least one software-based producer and at least one software-based consumer (See ¶0038, the data packet producer is software based and transmitting to software based consumer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana  to include the producer and consumer is software based. The motivation to combine offload network capacity from the physical machines to the virtual machines without fear of packet loss (See ¶0037).
Regarding claim 16, Li discloses at least one QE comprising at least one of a data unit, a packet, a pointer, or a thread, each QE queue to store at least one QE, the method further comprising: defining a new value for the first queue threshold value; and storing the new value as the first queue threshold value. (Col. 8 Lines 45-46, ECN controller of the intermediate node monitors the average queue size of incoming packets for explicit congestion notification; interpreted that average queue size is considered the queue information)
Regarding claim  17, Li disclose the queue information comprising at least one of a queue depth, a QE processing time, or a QE age. (Col. 8 Lines 45-46, ECN controller of the intermediate node monitors the average queue size of incoming packets for explicit congestion notification; interpreted that average queue size is considered the queue information)
Regarding claims 8 and 18, Li disclose the first queue threshold value comprising at least one of a queue depth, a QE processing time, or a QE age. (Col. 8 Lines 47-50, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node; interpreted that comparing the average queue size with a threshold), the queue notification generated based on the comparison of the queue information and the first queue threshold value (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node)
Regarding claim 9, Li disclose the logic to provide the queue notification to one of at least one producer or at least one consumer, the queue notification comprising the queue information. (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node)
Regarding claims 10 and 20, Li disclose the logic to provide the queue notification to one of at least one producer or at least one consumer, (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node) the queue notification comprising at least one flag indicating the queue information is outside of the queue threshold. (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node)
However, in view of Bana fails to disclose coupled to the circuitry, the at least one consumer to comprise a processor, a second processor core of the multiple processor cores, a network interface controller (NIC) of the apparatus, or a field programmable gate array (FPGA) of the apparatus
(See ¶0031, that enable the computing system 10 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 22; interpreted other device can be communicated coupled to the system through the interfaces) the at least one consumer to comprise a processor, (See ¶0034, The program 40 may control for example, the processor 16)  a second processor core of the multiple processor cores, a network interface controller (NIC) of the apparatus, or a field programmable gate array (FPGA) of the apparatus
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana and Gafni to include the producer and consumer is software based. The motivation to combine offload network capacity from the physical machines to the virtual machines without fear of packet loss (See ¶0037).
Regarding claim 12, Li disclose the logic to provide the queue notification to at least one consumer via writing the queue notification in the at least one QE provided to the at least one consumer. (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node)
Regarding claim 19, Li disclose the logic to provide the queue notification at least one consumer, the queue notification comprising the queue information. (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node) 

Birke discloses each consumer of the at least one consumer associated with a respective queue threshold value of the plurality of queue threshold values, , (Figure 2, shows TX flow control thresholds per output queue; See ¶0035, for each output buffer queue the program may designate thresholds for the number of data packets in the output buffer queue; See ¶0050, each sender (producer) is connected to an input queue and each receiver (consumer) is connected to an output queue; interpreted each consumer is associated with threshold value of the output queue) the first processor core comprising one of a plurality of producers of a plurality of QEs, (See ¶0034, Each input buffer queue 117 may be configured to store a plurality of data packets 155; See ¶0050, each sender (producer) is connected to an input queue) each producer of the plurality of producers associated with a respective queue threshold value of the plurality of queue threshold values, (See ¶0034, For each input buffer queue 117 the program 40 may designate thresholds for the number of data packets 155 in the input buffer queue 117 that may trigger an action by the processor 16; See ¶0050, each sender (producer) is connected to an input queue; interpreted that each producer of plurality of producers is associated with their threshold value) the plurality of QEs to include the at least one QE(See ¶0034, Each input buffer queue 117 may be configured to store a plurality of data packets 155; See ¶0050, each sender (producer) is connected to an input queue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana to include the .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Patent No. US 6,741,555 B1; hereinafter Li) in view of Banavalikar et al. (Pub. No. US 2014/0269274 A1; hereinafter Bana), Birke et al. (Pub. No. US 2014/0219287 A1; hereinafter Birke) and Gafni et al. (Pub. No. US 2016/0294696 A1).
Regarding claim 2, Li view of Bana and Birke fails to disclose each QE queue to store at least one QE, the to: define a new value for the first queue threshold value; and store the new value as the first queue threshold value
Gafni discloses each QE queue to store at least one QE, (See ¶0009, packets in multiple sets of queues for transmission to the network.) the logic to: define a new value for the first queue threshold value; (See ¶0032, controller 32 computes the congestion threshold T(t) for each queue t, at a threshold updating; interpreted that new threshold value is assigned to first queue) and store the new value as the first queue threshold value (See ¶0033, Controller 32 compares the buffer occupancy (i.e., the queue length) of each queue against the respective threshold T(t), at an occupancy checking; interpreted after updating the threshold the controller has to store it in order for the controller compare the value against the respective threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana and Birke to include each queue has a threshold value. The motivation to combine is to enhance efficiency of congestion control in conjunction with other dynamic buffer sharing schemes (See ¶0022).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bana, Birke and, Tamai (Pub. No. US 2002/0131419 A1).

Tamai disclose at least one cache memory, the at least one queue implemented in hardware in the at least one cache memory. (See ¶0029, enqueuing means for enqueuing a pointer indicating said 
packet stored in the shared memory to queues corresponding to paths to which said packet is scheduled to be sent)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana, and Birke to include freeing packets from the queue in order to have free space for other packets. The motivation to combine sending a packet to paths at the respective, different output bit rates thereof without degrading the efficiency of use of a common memory (See ¶0028).
Claims 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bana,  Birke and Cui et al. (Pub. No. US 2015/0117230 A1; hereinafter Cui)
Regarding claims 11 and 21, Li in view of Bana, and Birke fails to disclose circuitry to: write the queue notification to a memory location in the at least one memory accessible by the first processor core to provide the queue notification to the first processor core
Cui disclose write the queue notification to a memory location in the at least one memory accessible by the first processor core to provide the queue notification to the first processor core (See ¶0023, the probe can include certain ECN-based congestion data. For instance, the probe can include a data structure that can store ECN data representing congestion states of a network. All network devices that are traversed by the probe can use data included in the probe; interpreted that each device is writing the congestion state in there memory to access when needed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and disclosed by Li in view of Bana, and Birke to include each 
Regarding claim 22, Li disclose the logic to provide the queue notification to at least one consumer via writing the queue notification in the at least one QE provided to the at least one consumer. (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node)
Li in view of Bana, and Birke fails to disclose the at least one consumer comprises at least one of a processor coupled to the circuitry, a second processor core of the multiple processor cores coupled to the circuitry, a network interface controller (NIC) coupled to the circuitry, an asset control core coupled to the circuitry, or a field programmable gate array (FPGA) coupled to the circuitry.
Birke discloses the at least one consumer comprises at least one of a processor coupled to the circuitry, (See ¶0031, that enable the computing system 10 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 22; interpreted other device can be communicated coupled to the system through the interfaces) a second processor core of the multiple processor cores coupled to the circuitry, (See ¶0026, computing system one or more processors) a network interface controller (NIC) coupled to the circuitry, an asset control core coupled to the circuitry, or a field programmable gate array (FPGA) coupled to the circuitry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana to include the .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bana and, Birke and Stuart et al. (Pub. No. US 2006/0050639 A1).
Regarding claim 13, Li fails to disclose the number of credits assigned to the first processor core to control access to the QE queue by the first processor core, the number of credits assigned to the first processor core based on: (i) a number of QEs written to the QE queue by the at the first processor
Bana discloses the number of credits assigned to the first processor core (Abstract a hardware processor) to control access to the QE queue by the first processor core, (Abstract a hardware processor) the number of credits assigned to the first processor core based on: (i) a number of QEs written to the QE queue by the at the first processor (Abstract a hardware processor), (Figure 8, receive packets at the receiving endpoint; receiving endpoint credits at the receiving endpoint by an amount corresponding to an amount of data in packets successful received by the receiving endpoint)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana and Birke to include the producer and consumer is software based. The motivation to combine offload network capacity from the physical machines to the virtual machines without fear of packet loss (See ¶0037).
Li in view of Bana, and Birke fails to disclose  (ii) a number of QEs written to the QE queue by the and subsequently removed from the QE queue.
Stuart discloses a number of QEs written to the QE queue and subsequently removed from the QE queue. (See ¶0036, a local fill is used for locally managed queue. The credits are returned as data is de-queued from the credit-managed queue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana and Birke to 
Regarding claim 14, Li fails to disclose the logic to: write a credit update reflect the decreased number of credits assigned to the first processor core to a memory location accessible by first processor core to a memory location in the at least one memory accessible by at least one producer
Bana discloses write a credit update reflect the decreased number of credits assigned to the first processor core to a memory location accessible by first processor core to a memory location in the at least one memory accessible by at least one producer(See ¶0005, capacity to process packets, receive, using the processor, one or more packets from the sending endpoint, decrease, using the processor, the amount of available flow credits by an amount corresponding to data in the one or more packets that is successfully received; interpreted that the assigned credit to the producer is decreased every time a packet is received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li to include the producer and consumer is software based. The motivation to combine offload network capacity from the physical machines to the virtual machines without fear of packet loss (See ¶0037).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bana, Birke, Gafni et al. (Pub. No. US 2016/0294696 A1) and Cui et al. (Pub. No. US 2015/0117230 A1; hereinafter Cui).
Regarding claim 24, Li in view of Bana and Birke discloses the medium storing instructions to cause the computing device to: define a new value for the first queue threshold value; and store the new value as the first queue threshold value
 (Gafni, See ¶0032, controller 32 computes the congestion threshold T(t) for each queue t, at a threshold updating) and store the new value as the first queue threshold value (Gafni, See ¶0033, Controller 32 compares the buffer occupancy (i.e., the queue length) of each queue against the respective threshold T(t), at an occupancy checking; interpreted after updating the threshold the controller has to store it in order for the controller compare the value against the respective threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana to include each queue has a threshold value. The motivation to combine is to enhance efficiency of congestion control in conjunction with other dynamic buffer sharing schemes (See ¶0022).
However, Li in view of Bana, Gafni and Birke fails to disclose the computing device to provide the queue notification to the at least one producer via writing the queue notification to a memory location accessible by the at least one producer,
Cui disclose the logic to provide circuitry to: write the queue notification to a memory location in at least one memory accessible by the first processor core to provide the queue notification to the first processor core (See ¶0023, the probe can include certain ECN-based congestion data. For instance, the probe can include a data structure that can store ECN data representing congestion states of a network. All network devices that are traversed by the probe can use data included in the probe; interpreted that each device is writing the congestion state in there memory to access when needed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and disclosed by Li in view of Bana, Gafni and Birke to include each device in the network receives the probe in order to determine the congestion status. The 
Regarding claim 25, Li disclose the logic to provide the queue notification to at least one consumer via writing the queue notification in the at least one QE provided to the at least one consumer. (Col. 4 Lines 57-60, setting a congestion experienced flag in each data packet which indicates the incipient congestion to notify the incipient congestion to the destination node; Col. 8 Lines 47-55, when the average queue size of incoming data packets exceeds a threshold defined, the ECN controller of the intermediate node sets a mark in the packet to notify the incipient congestion to the destination node)
Li in view of Bana fails to disclose each consumer of the at least one consumer associated with a respective queue threshold value of the plurality of queue threshold values, the first processor core comprising one of a plurality of producers of a plurality of QEs, each producer of the plurality of producers associated with a respective queue threshold value of the plurality of queue threshold values, the plurality of QEs to include the at least one QE.
Birke discloses each consumer of the at least one consumer associated with a respective queue threshold value of the plurality of queue threshold values, (Figure 2, shows TX flow control thresholds per output queue; See ¶0035, for each output buffer queue the program may designate thresholds for the number of data packets in the output buffer queue; See ¶0050, each sender (producer) is connected to an input queue and each receiver (consumer) is connected to an output queue; interpreted each consumer is associated with threshold value of the output queue) the first processor core (See ¶0034, the processor 16 (FIG. 1) or any networking element for which the system 100 is implemented into to implement any of the following functions or steps) to comprise to one of plurality of producers of a plurality of QEs, (See ¶0034, Each input buffer queue 117 may be configured to store a plurality of data packets 155; See ¶0050, each sender (producer) is connected to an input queue) each producer of (See ¶0034, For each input buffer queue 117 the program 40 may designate thresholds for the number of data packets 155 in the input buffer queue 117 that may trigger an action by the processor 16; See ¶0050, each sender (producer) is connected to an input queue; interpreted that each producer of plurality of producers is associated with their threshold value)
the plurality of QEs to include at least one QE. (See ¶0034, Each input buffer queue 117 may be configured to store a plurality of data packets 155; See ¶0050, each sender (producer) is connected to an input queue) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Li in view of Bana to include the producer and consumer is software based. The motivation to combine offload network capacity from the physical machines to the virtual machines without fear of packet loss (See ¶0037).
Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nandagopal (Pub. No. US 2013/0208593 A1)- is that BS has to constantly keep checking each queue to see if its corresponding OFF threshold has been reached, as well as constantly changing the thresholds for all primary queues for each change in the primary queue set.
	Gewirtz et al. (Pub. No. US 2011/0276732 A1)- queue size 109 define the size of the queue. The flow control option enables a built-in credit counter for each queue. The processor interrupt options enable the queue hardware to generate processor interrupts to a programmable target whenever .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Tejis Daya/Primary Examiner, Art Unit 2472